 F. E. SCHUNDLER & CO., INC.345perform the same work in the same department and exercisesubstantially the same skills as do the employees comprisingthe unit sought. Because the proposed unit comprises only asegment ofa group of employees who possess similar skillsand perform comparable work, we find that it is inappropriate.4With regard to the Petitioner's alternate request for anassociationwide unit identical with the present, long-establishedcontract unit, it appears that such unit is confined to femaleemployees. The Board has held that units based upon sex areinappropriate,' and absent a showing that there exists a sub-stantial difference in skills between male and female em-ployees," the Board will dismiss a petition requesting a unitso predicated. But even if we assume that the contract unitcan be justified on the basis of difference in skills betweensexes--andthe recordsuggeststhat such difference mayexist, at least at the Employer's plant--we would not order anelection in the requested unit because the Petitioner does notpossess sufficient showing ofinterestamong the employeescomposing said unit and because one of the essential con-tracting parties, Allied Printing Employers Association, wasnotmade a party to this proceeding, nor was it given notice ofhearing.Accordingly, by reason of all of the foregoing, and upon theentirerecord, we shall dismiss the petition herein.[The Board dismissed the petition.]4International HarvesterCompany, 100 NLRB 1345.'UnderwritersSalvage Company of New York,'99 NLRB 337.6Cf. LloydHollister,Inc., 55NLRB 32; H. W. Wilson Company, 48 NLRB 938.F. E. SCHUNDLER & CO., INC.andINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL UNION953, PetitionerF. E. SCHUNDLER & CO., INC.andCHAUFFEURS, TEAM-STERS & HELPERS LOCAL UNION NO. 492, AFL,Petitioner.Cases Nos.33-RC-448and 33-RC-450.July 22, 1953DECISION AND ORDERUpon separate petitions duly filed, a consolidated hearing washeld in the above-entitled cases before Byron Guse, hearingofficer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection withthese casesto a three-member panel [MembersHouston, Styles, and Peterson].Upon the entire record in these cases, the Board finds:1.The Employer isengaged incommerce within themeaningof the Act.106 NLRB No. 58. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:The Employer operates a perlitel mine and mill at No Agua,New Mexico, and a loading plant at Antonito, Colorado, 22milesdistant, for the shipment of the mine product.InternationalUnion of Operating Engineers, Local Union953, the Petitioner in Case No. 33-RC-448, herein called theOperating Engineers, seeks to represent in a single bargainingunit all operators of crushers, dryers, tractor equipment,the loading plant, and shovel type equipment; oilers andgreasers;mechanics; and welder helpers, and all otheremployees coming under the recognized jurisdiction of hoistingand portable engineers at the Employer's mine, mill, andloading plant, excluding office and clerical employees, guards,allother employees, and supervisors as defined in the Act.Chauffeurs, Teamsters&Helpers,Local Union 492, thePetitioner in Case No. 33-RC-450, herein called the Teamsters,seeks to represent in a single unit all truckdrivers, truck-drivers' helpers, and utility men at the Employer's mine, mill,and loading plant, excluding office and clerical employees,guards, all other employees, and supervisors as defined in theAct.The Employer moves to dismiss both petitions on theground that the only appropriate unit is one which includes allproduction and maintenance employees at its mine, mill, andloading plant.The Employer's operations are briefly described as follows:Ore from the mine, carried by truck to the mill, is dumpedinto a jaw crusher which breaks it up into smaller pieces.The ore is then rinsed, dried, recrushed, and separated. Theperlite,which by this time is the consistency of sugar, isdropped into tanks. The tanks are carried by truck from themill to the loading plant at Antonito, at which point they areloaded onto freight cars or placed in storage.The Employer currently employs 18 employees, of whom10 are classified as common laborers; 2 as truckdrivers;2 as shovel operators; 1 as a carpenter; 1 as a loader; 1 as amaintenanceman; and 1 as a watchman. Apparently, 5 em-ployees, doing combined work, fall in part within the workclassifications sought by the Operating Engineers; and 2 inpart within the work classifications sought by the Teamsters.These work classifications are not, however, indicative of thework actually performed by the employees designated.The employees work in two shifts under the supervision ofa superintendent, who responsibly directs their activities.None of the employees is hired on the basis of specializedskills and, with the exception of the carpenter, who is classifiedas a temporary employee and whom neither of the Petitionersseeks to represent, all are relatively inexperienced. The two1Perlite is a volcanic material used in the preparation of ready- mix plaster. HYSTER COMPANY347employees classified as truckdrivers are licensed drivers.They drive a semitrailer and a "bob-tail" truck on a publichighway between the mill and the loading plant; unlicensedemployees drive the two unregistered dump trucks, which plybetween the mine and the mill on the Employer's property.Neither licensed nor unlicensed employees who drive trucksare sufficiently skilled to maneuver a trailer truck completelyand properly without aid. In fact, the only employee who hashad sufficient skill and experience to do so is classified asa shovel operator, and there is no evidence that he drives atruck.All employees are hired at the rate paid by the Em-ployer to common laborers. The only training the employeesreceive is what they learn in the performance of the particularjobs to which they are assigned.Employees spend unspecified amounts of time performingthework of the classifications under which they are listed.Their work frequently overlaps that of other employee classi-fications. Thus, the 2 truckdrivers, currently paid at the samerateascommon laborers, may spend half an entire daycleaning out accumulations of dust in the mill. They spend halftheir time performing utility work, because there is notsufficient driving to occupy their time. The 2 shovel operatorsoperate trucks between the mine and the mill; 1 shovel operatoralso doubles as a tractor operator;and 1 shovel operator isone of the 2 employees who perform welding operations. Theother employee who performs welding operations is classifiedas the maintenance man; he also performs minor repairs ontheEmployer'smachineryand exercisesthe supervisorypowers of the superintendent in the latter's absence. There isno history of collective bargaining for the Employer's em-ployees. No labor organization seeks to represent them in asingle production and maintenance unit.Under these circumstances, we find that the employeesherein sought to be represented have no special craft skillsnor do they constitute groups with homogeneity of interests notpossessed by other employees at the Employer's operations.They are therefore not entitled to representation in separateunits on a craft or other basis. We shall accordingly dismissthe instant petitions.2[The Board dismissed the petitions.]2 The Waterbury Tag Company, 102 NLRB 1116.HYSTER COMPANYandDISTRICT LODGE NO. 24, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Petitioner.Case No. 36-RC-938. July 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert. J.106 NLRB No. 60.